Opinion by
Judge Peters :
The petition in this case consists of one short paragraph in which the plaintiffs allege that the defendant is indebted to them in the sum of seventy dollars and fifty cents for balance due on livery bill, particulars of which are set out in an account filed with the petition.
By sub-section 2 of section 125, Civil Code, it is provided that the answer shall contain a denial of each allegation of the petition controverted by the defendant or of any knowledge, or information thereof sufficient to form a belief. Im the 1st paragraph of the original answer appellant admits he is indebted to appellees in some amount on the livery bill filed, but he says he has no knowledge or information sufficient to form a belief as to the amount thereof. 'Paragraph 2 presented no defense to the action and in the 3d he says he has no knowledge, or information sufficient to form a belief as to the correctness of the *364account sued on, except certain items in the account, sufficiently-named, to the original answer a demurrer was sustained, and on leave given an amended answer was filed or rather it professes to be an amendment to the 2d paragraph of the orginal, in which appellant says as to the several items in the account filed save and except certain charges therein designated by their respective dates, he says he has no knowledge, or information sufficient to form a belief. A demurrer was also sustained to this amendment, and appellant failing to answer further judgment was rendered against him for the amount claimed. By the Sec. supra. The defendant must deny all the allegations of the petition which he intends to controvert, and in addition thereto he must deny any knowledge, or information of said allegations sufficient to form a belief of their truth. In this case appellant wholly fails to make a general denial of the allegations of the petition, but places the defense on his want of knowledge or information, which is not sufficient, and especially in connection with the first paragraph of the answer, in which an indebtedness is admitted.

J. R. Hallan, for appellant.

--, for appellee.
Wherefore the judgment is affirmed.